Citation Nr: 1039884	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include a rating in 
excess of 30 percent earlier than March 5, 2007.

2.  Entitlement to an increased initial rating in excess of 20 
percent for duodenal ulcer and duodenitis.

3.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from prior rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran's claims were remanded by the Board in June and July 
2008 decisions.  At the time of the June 2008 Board remand, the 
issues before the Board related to hearing loss were entitlement 
to a compensable rating for left ear hearing loss and whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for right ear hearing loss.  In 
a July 2009 rating decision, the Veteran was awarded service 
connection for right ear hearing loss which was combined with his 
service-connected left ear hearing loss and evaluated as a single 
disability.  The Veteran was awarded a 10 percent rating for 
bilateral hearing loss effective October 28, 2005, the date the 
Veteran filed his claim for right ear hearing loss.  

The issues of entitlement to an increased rating for PTSD and an 
increased rating for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer and duodenitis is manifested by 
subjective complaints of abdominal distress; he does not have 
anemia, and his weight is stable.
 
2.  The credible evidence does not show that the Veteran's 
duodenal ulcer and duodenitis causes recurrent incapacitating 
episodes averaging 10 days or more in duration at least 4 or more 
times a year.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
duodenal ulcer are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2002, August 2002, October 
2002, March 2006, July 2006, and January 2007; a rating decision 
in January 2004; a statement of the case in November 2004; and 
supplemental statements of the case in March 2005, July 2005, 
January 2006, and August 2006.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2009 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

The Veteran claims that his service-connected duodenal ulcer and 
duodenitis warrants a higher evaluation than the 20 percent 
rating he currently receives.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at issue, 
it is the present level of disability that is of primary concern.  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7. 
Vet. App. 55 (1994).  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

All potentially applicable diagnostic codes must be considered 
when evaluating disability.  However, care must be taken not to 
evaluate the same manifestations of disability under more than 
one applicable code.  That would constitute pyramiding.  38 
C.F.R. § 4.14 (2010).  Where, however, separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  When applying the rating schedule, it is 
not expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2010).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).

The Veteran claims that his service-connected duodenal ulcer and 
duodenitis warrants a higher evaluation than the 20 percent 
rating he currently receives.  
Specifically, he indicated in his November 2004 substantive 
appeal that he had incapacitating episodes averaging ten or more 
days per year at least four times per year, ate strained baby 
food, took double the medication he was prescribed, and had 
episodes of vomiting all of which caused him to miss work.  

At a December 2003 VA examination, the Veteran reported abdominal 
pain and he indicated that he could not function and could only 
eat baby food or creamy soups.  He reported nausea every morning, 
vomiting of brown material, and constipation.  He indicated that 
he took Zantac twice daily.  An esophagogastroduodenoscopy (EGD) 
was performed later in December 2003 and the examiner included an 
addendum report at which time he indicated that the Veteran had 
an upper gastrointestinal pathology consisting of a large hiatal 
hernia, erosive gastritis, and erosive duodenitis.  The examiner 
added that the Veteran was not adequately treated at that time 
and should be given a better agent for healing.

VA outpatient treatment reports have been reviewed, but they fail 
to support a rating in excess of 20 percent.  For example, the 
Veteran denied anemia, vomiting, severe indigestion, hematemesis, 
and melena in February 2004.  The Veteran's weight was 187 pounds 
at that time.  In April 2004, he reported intermittent abdominal 
pain on the left side with no nausea or vomiting and no black or 
bloody stool.  In December 2005, the Veteran reported that he 
still had stomach trouble, but it was better than it had been 
before.  His weight was reported to be 187 pounds.  He was noted 
to take Pantoprazole and Ranitidine for his stomach.  He denied 
any abdominal pain, nausea, or vomiting, but reported that he did 
have to watch what he ate to prevent his stomach from getting 
upset.  The Veteran indicated in December 2006 that his stomach 
still bothered him but was better with new stomach medication.  
His weight was reported to be 188.5 pounds.  The Veteran denied 
any abdominal pain, nausea, vomiting, diarrhea, or constipation.

At a July 2009 VA examination, the Veteran reported periods of 
incapacitation due to his service-connected stomach disorder.  He 
indicated that the frequency was four or more times per year and 
the duration was three days.  The Veteran denied episodes of 
abdominal colic, nausea, vomiting, and abdominal distention.  He 
reported stomach pain in the left mid and lower quadrant of the 
abdomen.  He reported that he used Zantac for relief.  The 
Veteran denied episodes of hematemesis, melena, vomiting, and 
gastric surgery.  He reported nausea several times per week and 
episodic diarrhea less than weekly.  The Veteran denied weight 
change.  The Veteran's weight was reported to be 185 pounds.  The 
examiner reviewed the claims file, examined the Veteran, and 
indicated that there was no evidence of anemia or weight loss.  
The Veteran indicated that he worked fulltime as a nuclear 
technician and missed two weeks of work in the past year due to 
stomach problems.  The examiner indicated that the Veteran's 
stomach disorder resulted in significant effects on his 
occupation due to pain and increased absenteeism.  

The Veteran's duodenal ulcer and duodenitis is rated as 20 
percent disabling under Diagnostic Code 7305 which pertains to 
duodenal ulcers.  38 C.F.R. § 4.114 (2010).  Under Diagnostic 
Code 7305, a rating of 20 percent is warranted for moderate 
symptoms, including recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A rating of 40 percent is 
warranted for moderately severe symptoms with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least 4 or more times a year.  A rating of 60 percent is 
warranted for severe symptoms with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  

For purposes of evaluating conditions listed in 38 C.F.R. § 
4.114, the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, sustained 
for three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been substantial 
weight loss with inability to regain it despite appropriate 
therapy.  "Baseline weight" means the average weight for the two-
year period preceding onset of the disease.  38 C.F.R. § 4.112 
(2010).

The Board finds that the preponderance of the evidence is against 
the claim for an initial rating in excess of 20 percent for the 
Veteran's duodenal ulcer and duodenitis.  The record indicates 
that the Veteran has not suffered from any appreciable weight 
loss.  For the period from February 2004 to July 2009, the 
Veteran's weight ranged from 185 to 188.5 and he specifically 
denied weight loss at the July 2009 VA examination.  The evidence 
of record also fails to establish that the Veteran's suffers from 
anemia as the Veteran denied anemia in February 2004 and the July 
2009 examiner specifically noted that there was no evidence of 
anemia.  

With regard to incapacitating episodes, the Veteran indicated in 
his substantive appeal that he suffered from incapacitating 
episodes averaging ten or more days per year at least four times 
per year and he felt that a higher rating was warranted for that 
reason.  

The Veteran is competent to report symptoms such as missing work 
as this is something that is capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in 
adjudicating this claim, the Board must assess not only 
competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). 

While the Veteran is competent to describe his incapacitating 
episodes, the fact is that such episodes are not supported by the 
evidence of record.  VA treatment records are silent about any 
missing of work.  Furthermore, at his July 2009 VA examination, 
the Veteran indicated that he had periods of incapacitation four 
or more times per year lasting three days.  The examiner added 
that the Veteran had missed approximately two weeks of work in 
the previous year.  Given a complete review of the record, the 
Board simply does not find that the Veteran's isolated statement 
that he met the criteria for a higher rating is sufficiently 
credible to support a rating in excess of 20 percent. 

As a whole, the evidence as reported above does not establish 
that the Veteran's symptoms related to his duodenal ulcer and 
duodenitis approximate the criteria for a moderately severe 
disability.  Accordingly the Veteran's claim for an increased 
rating is denied on a schedular basis.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
The Board finds that referral is not appropriate in this case.  
There is nothing unique or unusual about the Veteran's duodenal 
ulcer and duodenitis; and the schedular criteria address his 
complaints such as moderate continuous complaints, and provide 
criteria for higher ratings.  Additionally, the Board notes that 
this disability has not been shown to markedly interfere with 
employment beyond that contemplated in the assigned rating, to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  While the Veteran reported at his July 2009 VA 
examination that he missed two weeks of work in the last year due 
to his stomach disorder and the examiner indicated that the 
Veteran's service-connected disability has a significant effect 
on his occupation due to pain and increased absenteeism, the 
objective symptomatology of the disability simply does not 
support a finding of marked interference with the Veteran's 
employment beyond that contemplated in the assigned rating.  
Additionally, the record does not show that the disability 
results in frequent periods of hospitalization.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  


ORDER

A rating for duodenal ulcer and duodenitis in excess of 20 
percent is denied.  


REMAND

A review of the claims file reveals that a remand in once again 
necessary for the remaining claims on appeal.  

With regard to the Veteran's claim for PTSD, the Board remanded 
the Veteran's claim in July 2008 because the Veteran's entire 
claims file was not of record.  At that time, the claims file 
consisted of a temporary folder which included VA medical 
records, a VA examination report, a copy of an August 2006 rating 
decision, a July 2007 statement of the case, a July 2007 rating 
decision, supplemental statements of the case dated in February 
2008 and May 2008, and various correspondence both to and from 
the Veteran and his representative.  It appears that the Board 
currently has the volumes of the claims file which were not of 
record at the time of the July 2008 Board decision.  However, the 
record is now missing the temporary folder which was of record in 
July 2008 and does not currently have any of the evidence noted 
above with the exception of a copy of the July 2007 rating 
decision.  A remand is again necessary to attempt to locate the 
temporary folder and associate it with the current claims 
volumes.  If the folder is not available, an attempt to 
reconstruct the documents relating to the Veteran's PTSD claim 
should be made.  Additionally, while it appears that the Veteran 
was afforded a VA examination for his PTSD claim at some point 
(as evidenced by the inclusion of a VA examination report in the 
list of evidence contained in the temporary folder), it does not 
appear that the Veteran has been afforded a VA examination to 
assess his current status.  

With regard to the claim for an increased rating for bilateral 
hearing loss, the Board notes that the Veteran has not been 
afforded an examination since June 2005.  The Board finds that 
the June 2005 VA examination is too old to accurately assess the 
current nature of the Veteran's hearing loss disability.   

For the reasons elucidated above, VA is required to afford the 
Veteran contemporaneous VA examinations to assess the current 
nature, extent and severity of his service-connected 
disabilities.   Palczewski v. Nicholson, 21 Vet. App. 174 (2007); 
Snuffer v. Gober, 10 Vet. App. 400 (1997);

VA outpatient treatment records dated through January 2009 have 
been associated with the claims file.  The records associated 
with the claims file reveal treatment for both PTSD and hearing 
loss.  Because there may be outstanding VA medical records that 
contain information pertinent to the Veteran's claims, an attempt 
to obtain any records dated after January 2009 should be made.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associated the Veteran's temporary 
claims folder with the entire claims file 
which is of record.  If the temporary file 
is not located, an attempt to reconstruct 
the documents relating to the Veteran's 
PTSD claim should be made.

2.  Obtain any VA outpatient treatment 
reports dated after January 2009.  If the 
Veteran identifies any other relevant 
medical records, those records should also 
be obtained.  

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his PTSD.  The examiner should 
review the claims file and should note that 
review in the examination report.  The 
examiner should provide a full multi-axial 
diagnosis pursuant to DSM-IV, including the 
assignment of a GAF score.  The examiner 
should specifically comment on how, if at 
all, the Veteran's PTSD impacts his social 
and occupational functioning.

4.  Schedule the Veteran for a VA 
audiological examination to evaluate the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review.  The 
evaluation should include a controlled 
speech discrimination test (Maryland CNC) 
as well as a puretone audiometry test as 
required by 38 C.F.R. § 4.85(a).  The 
examiner should also comment on the impact, 
if any, of the Veteran's hearing disability 
on his employment and activities of daily 
living.

5.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


